EXHIBIT C
US Patent US                                             Mipow BTL-
RE41,685                                                 400-BK
                                                         Playbulb

10. A light source
                                                         The Mipow
                                                         BTL-400-BK
                                                         Playbulb
                                                         garden - RGB
                                                         color LED light
                                                         is a light
                                                         source.




comprising: an                          Optical Cavity   The opaque
optical cavity;                                          plastic dome
                                                         creates an
                                                         optical cavity.




a plurality of first                                     The bulb has 3
                         Phosphor
light-emitting         LED that emits
                                                         white LEDs.
diodes each of           white light
which is a                                               Each white LED
phosphor light-                                          is a phosphor
emitting diode                                           LED that emits
that emits white                                         white light.
light,
each first light-                              Each first LED is
emitting diode                                 encased in a
comprising a diode                             light trasmittig
encased in a light-                            package.
transmitting
package;

                      Light transmitting
                           pckage




a plurality of              Non-white          Each bulb has
second light-         LED encased in a light   three non-white
emitting diodes        transmitting package    LEDs.
each of which emits
non-white light,                               Each non-white
each second light-                             LED is encased
emitting diode                                 in a light
comprising a diode                             transmitting
encased in a light-                            package.
transmitting
package;


wherein the first
and second light-                              The white, red,
emitting diodes are                            green, and blue
arranged to emit                               LEDs are
light into the                                 arranged
optical cavity such                            geometrically to
that mixing of                                 mix the light
spectral outputs                               spectral outputs
from the first and                             within the
second light-                                  optical cavity.
emitting diodes
occurs in the
optical cavity.
11. A light source of             Green LED   Each bulb has a
claim 10, further                             third LED
comprising at least                           (green) that has
one third light-                              a specteral
emitting diode                                output different
having a spectral                             than the first
output different                              (white) and
from those of the                             second (red)
first and second                              LED’s.
light-emitting
diodes.



                        Red LED
                                              Each bulb
12. A light source of                         second non-
claim 11, wherein                             white (red) LED
the spectral output                           encased in a
of the second light-                          light
emitting diodes is a                          transmitting
red output.                                   package.




                                  Green LED   Each bulb has a
13. A light source of                         third (green)
claim 11, wherein                             LED encased in a
the spectral output                           light
65 of the third                               transmitting
light-emitting diode                          package.
is a green output.
                        Blue LED

                                   Each bulb has a
14. A light source of              fourth (blue)
claim 13, further                  LED encased in a
comprising at least                light
one fourth light-                  transmitting
emitting diode                     package.
having a blue
output.
